Citation Nr: 0530757	
Decision Date: 11/16/05    Archive Date: 11/30/05

DOCKET NO.  96-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis, left knee, status post-surgery, currently 
evaluated as 10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a low back disorder.

3.  Whether new and material evidence has been received to 
reopen a previously denied claim for entitlement to service 
connection for a right knee disorder.

4.  Entitlement to service connection for a back disorder as 
secondary to the service-connected traumatic arthritis, left 
knee.

5.  Entitlement to service connection for a right knee 
disorder as secondary to the service-connected traumatic 
arthritis, left knee.




REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appellant testified at a Video Teleconference (VTC) 
Hearing in August 2005 before the undersigned Veterans Law 
Judge, who is designated by the Chairman of the Board to 
conduct hearings pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearing and RO hearing testimony are 
associated with the claim file.

The issues of entitlement to an increased rating for 
traumatic arthritis, left knee, and entitlement to service 
connection for a back and right knee disorders, to include as 
secondary to the service-connected traumatic arthritis, left 
knee, are addressed in the REMAND portion of the document 
below and are REMANDED to the RO via the Appeals Management 
Center in Washington, DC.
FINDINGS OF FACT

1.  A March 1975 Board decision denied service connection for 
a back and right knee disorder, and that decision became 
final in accordance with applicable law and regulation.

2.  An August 1992 rating decision determined that new and 
material evidence was not received to reopen the previously 
denied claim for entitlement to service connection for a back 
disorder.

3.  The August 1992 rating decision is the last final 
decision on the issues of whether new and material evidence 
has been received to reopen a previously denied claim for a 
low back disorder.

4.  Evidence received since the August 1992 rating decision, 
as it pertains to entitlement to service connection for a low 
back disorder, and since the March 1975 Board decision, as it 
pertains to a right knee disorder, is neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  The August 1992 rating decision is final.  New and 
material evidence to reopen a previously denied claim for 
entitlement to service connection for a low back disorder has 
been received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2001).

2.  The March 1975 Board decision is final.  New and material 
evidence to reopen a previously denied claim for entitlement 
to service connection for a right knee disorder has been 
received.  38 U.S.C.A. §§ 5103A(d)(2)(f), 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VCAA duty to notify

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
veteran's claim was received and adversely adjudicated by the 
Agency of Original Jurisdiction, in this case, the RO, prior 
to the enactment of the VCAA, and a VCAA notice letter was 
not issued until May 2001.  To the extent that there may be 
any deficiency of notice or assistance, there is no prejudice 
to the veteran in proceeding with these issues given the 
favorable nature of the Board's decision with regard to the 
issues of whether new and material evidence has been received 
to reopen a previously denied claim for entitlement to 
service connection for a low back disorder and whether new 
and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection 
for a right knee disorder.

Factual background.

The veteran initially filed for entitlement to service 
connection for his back and right knee in August 1973.   
Service medical records reflect no entries for complaints, 
findings, or treatment for a right knee disorder.  They do 
reflect that the veteran presented in June 1972 with a 
complaint of having injured his back while lifting oil drums.  
The examiner assessed a low back strain.  The veteran 
returned for follow-up treatment with recurrent complaints of 
back pain in July 1972, September 1972, and October 1972.  
Physical examination revealed no joint pathology, as the 
veteran manifested no paraspinal tenderness, he exhibited 
full range of motion (ROM), and neurological examination was 
normal.  The diagnosis remained chronic muscle strain.  The 
veteran's Report Of Medical History For Separation reflects 
no listing of a history of back symptomatology, and the 
January 1973 Report Of Medical Examination For Separation 
reflects that all areas were assessed as normal.  During the 
months immediately after service, the veteran continued to 
present with complaints of back and knee pain, but the 
physical examinations were generally within normal limits and 
no pathology was diagnosed.

The June 1974 VA examination report reflects that the veteran 
complained of right knee pain and occasional buckling.  
Physical examination of the spine revealed full ROM, no spasm 
or deformity, straight leg raising was negative, and deep 
tendon reflexes and pulses were intact in both lower 
extremities.  Examination of the right knee revealed no 
swelling, locking, or instability.  ROM was full, with some 
crepitus.  X-rays of the spine and both knees were negative.  
The examiner diagnosed traumatic arthritis of both knees and 
no orthopedic pathology of the spine.

A July 1974 rating decision determined that there was no 
record of any in-service treatment of a right knee disorder, 
the VA examination revealed no active pathology, and that the 
veteran's back injury was an acute and transitory event which 
resolved, as reflected by the physical examination at 
retirement and the absence of pathology at the VA 
examination.  The claims were denied, and the veteran took a 
timely appeal and also timely perfected his appeal.  The 
Board denied the claims in the March 1975 decision, which 
became final in accordance with applicable law.  The veteran 
continued to intermittently submit applications to reopen the 
previously denied claims which were also denied.  The 
February 1992 application to reopen the claim of service 
connection for a low back disorder was denied by the August 
1992 decision, which also became final.

The veteran's current application to reopen his previously 
denied claims was received in September 1995.  An October 
1995 rating decision denied the application.  The voluminous 
medical evidence of record reflects that, in the interim 
since the 1992 rating decision, the veteran has experienced 
post-service injury of his back, to include a 1995 motor 
vehicle accident, and has undergone multiple surgeries on his 
back and both knees.  While the treatment records associated 
with the claim file reflect the veteran's reported history of 
having injured his back in the service, they do not reflect 
any evidence of a nexus between his low back disorder and 
right knee disorder and his active military service.  A 
report by one of the veteran's private providers, however, 
provides that nexus, at least for this stage of his appeal.

In a January 2004 report, which was received by the RO in 
March 2004, Raymond E.H. Partridge, M.D., briefly reviewed 
the veteran's medical history and related that the veteran's 
current complaints of chronic bilateral knee pain and chronic 
low back pain formed the basis of his functional disability.  
Dr. Partridge related that the veteran's symptoms dated from 
his active military service with the onset of his left knee 
injury, and he opined that it was believed that the 
chronicity of the veteran's problems involving both knees and 
his back stemmed from the original in-service injury.

Applicable law and regulation

The Board notes, as set forth above, that the December 2003 
supplemental statement of the case (SSOC) reflects that the 
RO determined that new and material evidence to reopen the 
back and right knee claims was received and reopened the 
claims and adjudicated them on the merits.  Nonetheless, the 
Board has the jurisdictional responsibility to consider 
whether it was proper to reopen the claims.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board will 
determine de novo whether new and material evidence has been 
received and, if so, consider entitlement to service 
connection on the merits.

As noted above, the veteran filed his application to reopen 
his previously denied claim in 1995.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  See 66 
Fed. Reg. 45,620.  Thus, the former version of 3.156(a) is 
applicable to his claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156(a) (2001); Suttman v. Brown, 5 Vet. 
App. 127, 135 (1993).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative or redundant, in that it presents 
new information.  38 C.F.R. § 3.156 (2001); Colvin v. 
Derwinski, 1 Vet. App. 171 (1990).  See also Evans v. Brown, 
9 Vet. App. 273, 284 (1996), wherein the United States Court 
of Appeals for Veterans Claims (Court) held that the question 
of what constitutes new and material evidence requires 
referral only to the most recent final disallowance of a 
claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  Moreover, if it is determined that new and 
material evidence has been submitted, the claim must be 
reopened and considered on the merits.  See Evans, 9 Vet. 
App. at 283 (1996); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  If the 
additional evidence presents a reasonable possibility that 
the claim could be allowed, the claim is accordingly reopened 
and the ultimate credibility or weight that is accorded such 
evidence is ascertained as a question of fact.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

Analysis

The extensive evidence of the symptomatology of the veteran's 
back and right knee and his treatment, including the multiple 
surgeries, is new, as it was added to the claim file over the 
years, but it is cumulative, redundant, and immaterial.  It 
is deemed redundant because there is no dispute as to the 
veteran's back and right knee disabilities.  It is immaterial 
because it does not provide the needed nexus with his active 
military service.  Dr. Partridge's opinion, at least on the 
surface, is medical evidence of a nexus between the veteran's 
back and right knee disorders and his 1972 in-service back 
injury.  At this stage of the veteran's appeal, the 
credibility of Dr. Partridge's opinion is presumed, in that 
it is not tested and weighed against the factual basis, if 
any, on which it is based.  Thus, in light of that presumed 
credibility, his opinion constitutes new and material 
evidence on the issue of the veteran's entitlement to service 
connection for his back and right knee disorders.


ORDER

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a low back disorder 
has been received.  The appeal is granted to that extent.

New and material evidence to reopen a previously denied claim 
for entitlement to service connection for a right knee 
disorder has been received.  The appeal is granted to that 
extent.


REMAND

The veteran described the current state and symptomatology of 
his service-connected left knee disability as well as that 
for his nonservice-connected back and right knee 
disabilities.  He related that the condition of his left knee 
has worsened since his last examination.  The claim file 
reflects that the veteran has rarely had a long-term fixed 
address of record.  As a result of his frequent moves, and 
due to other reasons reflected in the claim file, he has not 
had an examination since 1999, though the RO has scheduled 
several.  He testified at the hearing that he would report 
for an examination if scheduled, and he requested that it be 
scheduled at the VAMC in Boston.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  VA O.G.C. Prec. Op. No. 11-95 (1995); Snuffer 
v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).  Further, as concerns the veteran's back and 
right knee claims, in light of the fact that the May 2001 
VCAA notice letter addressed the evidence required to reopen 
a previously denied claim on the basis of new and material 
evidence, he is now entitled to a VCAA-compliant notice which 
addresses original claims for service connection, to include 
on a secondary basis.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002 and 
Supp. 2005) are fully complied with and 
satisfied.  See also 38 C.F.R. § 
3.159(b)(1) (2004).  Specifically, the 
veteran should receive a VCAA notice which 
addresses his claims for entitlement to 
service connection for his back and right 
knee disabilities, to also include service 
connection on a secondary basis.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his back and 
right knee disabilities since the date of 
the last SSOC.  After securing the 
necessary release, the RO should obtain 
any records not already associated with 
the claim file, to include VA treatment 
records generated since the last SSOC.  
Attention should be given to avoiding 
redundancy and obtaining records already 
associated with the claim file.

3.  The RO should ensure the accuracy of 
the veteran's current address of record 
and that the veteran and his 
representative are notified of the 
provisions of 38 C.F.R. § 3.655(b) as 
concerns reporting for scheduled 
examinations.

The veteran should be afforded a VA 
examination at VAMC, Boston, 
Massachusetts, if practical, by an 
appropriate examiner to determine the 
current severity of the veteran's left 
knee disability.  The claims folder 
should be made available to the examiner 
as part of the examination.  As to the 
left knee, the examiner should also 
render specific findings as to whether, 
during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the left 
knee disability being evaluated.  In 
addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.  If 
the examiner is unable to answer, with a 
reasonable degree of certainty, any 
question posed herein, he or she should 
so indicate.  The report of the 
examination should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  

As to the low back and right knee, the RO 
should also request an examination by an 
appropriate examiner(s) of the veteran's 
back and right knee.  In light of the 
extensive post-service history of the 
veteran's back and right knee, a 
comprehensive review of the claim file is 
imperative.  Request the examiner(s) to 
render opinions on the following: 1) 
Whether it is as least as likely as not 
(probability of at least 50 percent) that 
the veteran's current back and/or right 
knee disability is related to his 1972 
in-service injury or other in-service 
event documented in the service medical 
records; 2) If the answer is no, request 
the examiner to render an opinion as to 
whether it is as least as likely as not 
(probability of at least 50 percent) that 
the veteran's current back and/or right 
knee disability is related to his 
service-connected left knee disability.  
The examiner should provide a full 
explanation and factual basis for any 
opinion rendered.  Review of and specific 
comment on the January 2000 and January 
2004 reports of Dr. Partridge should be 
provided.  In the event that an opinion 
cannot be rendered on a basis other than 
speculation or conjecture, that should be 
stated for the record.

4.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last SSOC in light of 
all the other evidence of record.  To the 
extent that any benefit sought on appeal 
remains denied, issue the veteran a SSOC 
and, if all is in order, return the case 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


